Citation Nr: 0430798	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-15 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for a skin disorder of 
the arms, including as secondary to in-service herbicide 
exposure.

3.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD), including as secondary to in-service 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from September 
1971 to May 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the RO in Pittsburgh, 
Pennsylvania which, in pertinent part, denied service 
connection for diabetes mellitus, a skin rash, and GERD.  The 
veteran claimed that these disabilities were caused by in-
service herbicide exposure. A videoconference hearing was 
held before the undersigned acting veterans law judge in July 
2003.  

At the July 2003 hearing, the veteran withdrew the issue of 
entitlement to service connection for sinusitis, and 
therefore this issue will not be addressed by the Board.  
38 C.F.R. § 20.204 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has Type II diabetes mellitus, a 
skin disorder of the arms, and GERD as a result of exposure 
to Agent Orange while serving on the U.S.S. Rowan near the 
coast of Vietnam during service.  Service personnel records 
reflect that he served in the Navy, and that from 1971 to 
1973 he was assigned to the U.S.S. Rowan.  He was authorized 
to wear the Vietnam Service Medal based on his service aboard 
this ship.

Post-service medical records reflect that the veteran has 
been diagnosed with diabetes mellitus and GERD.  He reports 
that he has received treatment for a recurrent skin rash on 
his arms.  

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases including Type II diabetes mellitus and chloracne 
which is manifest to a compensable degree at any time after 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2003).  "Service in Vietnam" 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313 (2003).  Service 
connection based on herbicide exposure may also be 
established with proof of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

At his hearing in July 2003, the veteran testified that he 
has received private treatment for a skin rash.  Such records 
are not on file and must be obtained prior to Board review.  
38 U.S.C.A. § 5103A(b) (West 2002).  The veteran has also 
reported receiving ongoing treatment for diabetes mellitus 
and GERD at the University Drive VA Medical Center (VAMC) in 
Pittsburgh, Pennsylvania.  Recent VA treatment records for 
diabetes mellitus, GERD, and a skin disorder should be 
obtained.  Id.; Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

The veteran is advised that he may submit evidence tending to 
show that he has diabetes mellitus, a skin disorder, and GERD 
which were incurred in service, or evidence tending to show 
that the conditions of his service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 5103(a) (West 2002).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for diabetes mellitus, 
GERD, or a skin disorder of the arms 
since separation from service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.

2.  The RO should readjudicate the 
veteran's claims for service connection 
for diabetes mellitus, GERD, and a skin 
disorder of the arms.  If the claims 
remain denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond before the 
case is returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




